Citation Nr: 1820228	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-27 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher (compensable) initial disability rating for the service-connected right hand fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and A.G.


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to September 1972.  The Veteran also served in the Air Force National Guard from October 1985 to April 1991, with various periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the RO in Guaynabo, Puerto Rico, which in pertinent part, denied service connection for hearing loss and tinnitus and granted service connection for a right hand fracture and assigned an initial noncompensable rating.  

In September 2016, the Veteran testified at a Board Videoconference hearing in San Juan, Puerto Rico, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

2.	The Veteran was exposed to loud noise (acoustic trauma) during ACDUTRA service.

3.	The Veteran's current bilateral hearing loss is etiologically related to exposure to acoustic trauma during ACDUTRA service.

4.	The Veteran is currently diagnosed with tinnitus.

5.	The Veteran's current tinnitus is etiologically related to exposure to acoustic trauma during ACDUTRA service.

6.	For the entire initial rating period on appeal from May 24, 2012, the service-connected right hand fracture has been manifested by arthritis, painful motion, and noncompensable limitation of motion of the right hand.


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C. §§ 101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2017).

2.	Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2017).

3.	Resolving reasonable doubt in favor of the Veteran, the criteria for a higher initial disability rating of 10 percent, and no higher, for the service-connected right hand fracture have been met for the entire initial rating period from May 24, 2012.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.59, 4.71a, Diagnostic Code 5003 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the instant decision grants service connection for bilateral hearing loss and tinnitus, no further discussion of VA's duties to notify and to assist is necessary as to those issues.

The Veteran is challenging the initial disability rating assigned following the award of service connection for a right hand fracture.  Because this issue arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Veterans Appeals (Court) have similarly held that regarding the downstream elements of initial rating and effective dates that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of Notice of Disagreement).  

Further, the Board is granting a 10 percent initial disability rating for the right hand fracture, which, as discussed in detail below, constitutes a full grant of the benefits sought on appeal.  As such, no further discussion of VA's duties to notify and assist is necessary.  38 U.S.C. § 7104 (2012).  In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection for Sensorineural Hearing Loss & Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

"Active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  See 38 U.S.C. § 101(21), (24) (2012); 38 C.F.R. § 3.6(a), (d) (2017); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(1).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined active service in 38 U.S.C. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  See VAOPGCPREC 86-90.

The Veteran is currently diagnosed with sensorineural hearing loss and tinnitus (as organic diseases of the nervous system) which are listed as a "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

However, consideration of presumptive service connection for a chronic disease is not permissible for periods of ACTUDRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Therefore, consideration of 38 C.F.R. § 3.307 and § 3.309 (presumption of service incurrence for certain diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  Rather, the evidence must demonstrate disease or injury must have been incurred during a period of ACDUTRA or the injury incurred during a period of INACDUTRA to support award of service.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran asserts that currently diagnosed bilateral sensorineural hearing loss and tinnitus is due to noise exposure during ACDUTRA service while serving as an aircraft armament systems technician and weapons mechanic.  See September 2016 Board hearing transcript.  Initially, the Board finds that the Veteran is currently diagnosed with bilateral sensorineural hearing loss and tinnitus.  See January 2013 VA audiometric examination report.

The Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  The NGB Form 22 reflects the Veteran served as an Aircraft Armament Systems Technician; military personnel records show the Veteran received training as a weapons mechanic.  During the September 2016 Board hearing, the Veteran testified to being exposed to aircraft noise constantly during ACDUTRA service as he worked on the flight line.  The Veteran also testified to working as a weapons loader and a crew chief and was frequently walking around on the flight line as he supervised other crewmembers.  Excessive noise exposure is consistent with the circumstances, conditions and hazards of service on the flight line.  Based on this evidence, the Board finds that acoustic trauma during ACDUTRA service is established.

Next, the Board finds that the evidence is at least in relative equipoise on the question of whether the current bilateral sensorineural hearing loss and tinnitus are related to loud noise exposure during ACDUTRA service.  Service treatment records reflect no complaints or diagnosis of hearing loss or tinnitus; however, service audiometric examination reports from March 1978, July 1982, and October 1986 reflect that decibel levels shifted upwards in both ears during service, which is indicative of worsened hearing during service.

Additionally, the Veteran underwent a VA audiometric examination in January 2013, the report for which reflects diagnoses of bilateral sensorineural hearing loss and tinnitus.  The January 2013 VA examiner opined that it is at least as likely as not that the bilateral hearing loss is the result of acoustic trauma sustained during ACDUTRA service.  The VA examiner explained that the Veteran had a significant history of aircraft noise exposure during service, which is shown by normal hearing acuity measured at the March 1978 service entrance examination that had progressed to mild hearing loss reflected on the July 1982 and October 1986 service examination reports.  Furthermore, the VA examiner opined that the current tinnitus is at least as likely as not a symptom associated with the bilateral hearing loss and also is related to the significant noise exposure as an aircraft armament systems specialist during ACDUTRA service.  The VA examiner wrote that it is well known that exposure to noise of high intensity cause permanent damage in the inner ear structure, resulting in irreversible hearing loss and tinnitus.  Given that the Veteran has a significant history of exposure to jets and flight line-related noise, it is highly probable that the current hearing loss and tinnitus are related to these events.

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral sensorineural hearing loss and tinnitus have been met.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).

Initial Rating for Right Hand Fracture

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether a staged rating is warranted with respect to the issue of entitlement to a higher initial rating for the right hand fracture, and finds that the severity of the right hand fracture has not changed during the course of the appeal so as to warrant staged ratings, as explained below.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

For the entire initial rating period on appeal from May 24, 2012, the service-connected right hand fracture has been assigned a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5229.

Diagnostic Code 5229 provides for limitation of motion of the index or long finger.  A noncompensable (0 percent) rating is warranted for a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees, for either the major or minor index or long finger.  A 10 percent disability rating is warranted for a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees, for either the major or minor index or long finger.  38 C.F.R. § 4.71a.

In this case, the Board is changing the use of Diagnostic Code to 5003 because 5003 is more appropriate and more favorable to the Veteran in this case.  The change in Diagnostic Code to 5003 is more appropriate because it recognizes the nature of the underlying disease associated with the right hand fracture (anatomical location and functional impairment), rates on the symptoms the Veteran has (arthritic pain, painful motion, and noncompensable limitation of motion), and is both potentially and actually more favorable to the Veteran in this case.  38 C.F.R. § 4.20.

Diagnostic Code 5003 provides a minimum 10 percent disability rating on the basis of painful arthritis and noncompensable limitation of motion caused by pain.  If, however, the right hand fracture results in a compensable limitation of motion, then DC 5003 directs the disability to be rated under the appropriate Diagnostic Code for the specific joint or joints involved, which in this case would be for the limitation of motion of the index finger under Diagnostic Code 5229, discussed above.

As noted above, the initial rating was assigned under Diagnostic Code 5229, and the Board is changing the Diagnostic Code to 5003.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

Because the Board is changing the use of Diagnostic Code and granting a 10 percent rating under Diagnostic Code 5003, the initial noncompensable rating under Diagnostic Code 5229 will be superseded by the 10 percent rating under Diagnostic Code 5003, so will be discontinued when the rating under Diagnostic Code 5003 is implemented.  This change in Diagnostic Code does not amount to a reduction, as the initial rating of the Veteran's right hand fracture changes from 0 percent to 10 percent as a result of this decision to rate the Veteran's disability under Diagnostic Code 5003 instead of under Diagnostic Code 5229.  38 C.F.R. §§ 4.20, 4.21, 4.27.  

After a review of all the evidence of record, the Board finds that, for the entire initial rating period on appeal from May 24, 2012, the service-connected right hand fracture has been manifested by arthritis, painful motion, and noncompensable limitation of motion of the right hand.

A January 2013 VA examination report reflects the Veteran endorsed episodes of flare ups in the right hand on cloudy and rainy days.  Although the VA examiner did not perform initial range of motion testing in the fingers of the right hand, the VA examiner did assess additional limitation of motion and functional loss following repetitive use testing; specifically, the right hand was found to have less movement, weakened movement, excess fatigability, pain on movement, and swelling.  The January 2013 VA examination report also reflects positive findings for degenerative arthritis in the right hand.

during the September 2016 Board hearing, the Veteran testified that the service-connected right hand fracture limited the ability to use the right hand for several activities of daily living such as turning on the car and tying his shoelaces.  The Veteran testified to taking pain medication on a daily basis for right hand pain, and that the right hand pain worsens with use.

Based on the foregoing evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that a higher initial disability rating of 10 percent under Diagnostic Code 5003 for the service-connected right hand fracture is warranted for the entire initial rating period from May 24, 2012.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  As such, the appeal for a higher initial rating for the right hand fracture is fully granted in the Board's instant decision. 

During the September 2016 Board hearing, the Veteran and representative conveyed that a 10 percent disability rating would satisfy the appeal as to this issue.  See September 2016 Board hearing transcript, pgs. 12-14.  Such a full grant of benefits sought, coupled with express indication that the rating percentage sought fully satisfies the appeal, is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the Veteran's waiver of the remaining aspects of the appeal for a higher initial rating for the right hand fracture in excess of the 10 percent rating granted was knowing and intelligent, was made with representation and in the presence of the representative, and is consistent with the Veteran's testimony and other evidence of record.

Because a higher 10 percent initial rating for the right hand fracture is granted for the entire initial rating period on appeal from May 24, 2012, which the Veteran represented would fully satisfy the initial rating issue on appeal, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed a higher initial rating than 10 percent for the entire initial rating period and any questions of extraschedular referral or rating.  See 38 C.F.R. § 20.204 (2017) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of higher disability rating for the right hand fracture is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C. § 7104; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  In summary, the Board finds that the service-connected right hand fracture more closely approximates the criteria for a 10 percent rating under Diagnostic Code 5003 for the entire initial rating period on appeal from May 24, 2012; therefore, the appeal is fully granted, leaving no remaining rating questions, including questions of referral for extraschedular rating under 38 C.F.R. § 3.321(b) (2017).  38 C.F.R. §§ 4.3, 4.7.

Finally, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as distinguished from the facts in Rice, the evidence of record does not indicate that the Veteran is unemployable due to the service-connected right hand fracture.  A June 2014 VA 
treatment record reflects the Veteran stopped working in 2011 due to non-service-connected disabilities.  As such, the Board finds that the issue of entitlement to a TDIU has not been raised; therefore, the issue of TDIU is not before the Board on appeal. 


ORDER

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus is granted.

For the entire initial rating period on appeal from May 24, 2012, a higher initial rating of 10 percent, but no higher, for the service-connected right hand fracture is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


